461 F.2d 661
UNITED STATES of America, Plaintiff-Appellee,v.Bobby Gene BARFIELD, Defendant-Appellant.
No. 71-3280 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 6, 1972.

Henry R. Barksdale, Pensacola, Fla.  (Court-appointed), for defendant-appellant.
William H. Stafford, Jr., U. S. Atty., Pensacola, Fla., for plaintiff-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant, Bobby Gene Barfield, was charged with the crime of escape in violation of 18 U.S.C. Sec. 751.  A jury found Barfield guilty, and he was sentenced to a term of five years to run consecutively to other sentences he is serving.


2
On appeal, Barfield challenges the sufficiency of the evidence offered by the Government.  Barfield contends that, in view of his defense of temporary insanity, the evidence was insufficient to support a conviction.  Viewing the evidence in the light most favorable to the Government, Glasser v. United States, 1942, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680, we conclude that there was ample evidence from which the jury could conclude that Barfield was guilty of the offense charged.


3
Barfield also contends that the district court erred in admitting testimony as to certain voluntary, unsolicited statements made by Barfield to a jailer.  The refusal of the trial court to suppress the evidence was not, however, error.  See United States v. Garcia, 2 Cir. 1967, 377 F.2d 321, cert. denied, 389 U.S. 991, 88 S. Ct. 489, 19 L. Ed. 2d 484; United States v. Wolff, 7 Cir. 1969, 409 F.2d 413.


4
We have carefully examined Barfield's other contentions as to alleged errors in limiting the examination of certain witnesses, the refusal to require the attendance of certain witnesses, and the introduction of evidence.  We find no error.


5
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I